Citation Nr: 0534183	
Decision Date: 12/19/05    Archive Date: 12/30/05	

DOCKET NO.  02-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant, G. D., and D. D.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1970.  
His personnel records disclose that he participated in 
operations against Viet Cong forces in Vietnam as a combat 
engineer from March 1969 to February 1970.  The veteran also 
had periods of service with the Army National Guard in the 
years thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
VARO in St. Petersburg, Florida, that denied entitlement to 
the benefit sought.  

The record shows the case was previously before the Board in 
January 2004 at which time it was remanded for further 
development.  The requested actions have been accomplished to 
the extent possible, and the case has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in Vietnam.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for PTSD are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 
3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
heightened duties to notify claimants with regard to appeals.  
However, the Board finds it unnecessary to address the 
applicability of the VCAA to the veteran's claim for service 
connection for PTSD in view of the favorable disposition 
reached herein.  The Board notes that the veteran has been 
accorded a special psychiatric examination by VA in January 
2005.  Also, he has had the opportunity to present testimony 
on his behalf before the undersigned Acting Member of the 
Board at a video conference hearing in April 2003.  A 
transcript of the hearing proceedings is of record.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.102.  When 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303.

In order to prevail on the issues of service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
solving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and (3) a link, established by medical events, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed disorder is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of the claimed in service 
stressor.  38 C.F.R. § 3.304(f) (2005).

The medical evidence of record includes reports of VA 
outpatient treatment and evaluation dating from 1999.  The 
principal psychiatric diagnosis is PTSD.  

A  VA psychiatric examination was accorded the veteran in 
January 2005.  The claims file and the veteran's treatment 
records were reviewed prior to the examination.  The veteran 
reported that he was in Vietnam from 1968 until 1969 and this 
included being there during the Tet Offensive in 1968.  The 
examiner noted that a review of the records reflected that 
the Tet Offensive took place early in 1968, a time prior to 
the veteran's enlistment onto active service.  The examiner 
also made reference to the veteran's personnel records 
reflecting that he participated in operations against Viet 
Cong forces in Vietnam from March 1969 to February 1970.  The 
veteran stated that his unit was based in Chu Lai, although 
he added he was never there with the unit.  He claimed that 
he spent most of his time with C Company at Landing Zone 
Baldy.  The veteran stated that the most difficult memories 
of his time in Vietnam were those in which he was forced to 
kill and "being involved in other activities that went 
against his nature."  

The veteran related that for a number of years he made great 
efforts to repress his memories of Vietnam and he believed he 
had been fairly successful.  However, he stated that once he 
had access to his military records, he began remembering a 
number of his experiences in Vietnam.  It was indicated he 
had been involved in treatments at the VA Mental Health 
Clinic in Pensacola on an occasional basis for a number of 
years.  There, he complained of a number of symptoms 
associated with PTSD, including sleep difficulty, nightmares, 
social isolation, hypervigilance, startle response, 
irritability, and poor concentration.  

Following the examination, an assessment was made that the 
veteran currently met the criteria for a diagnosis of PTSD.  
The examiner stated the veteran reported recurrent intrusive 
memories of experiences in Vietnam as well as having 
distressing nightmares about three times a week.  The veteran 
also reported psychological and physiological activity when 
exposed to cues in the environment that reminded him of 
Vietnam, such as hearing helicopters or gunshots.  The 
veteran reported efforts in which he tried to avoid thinking 
or talking about Vietnam and described some of his efforts to 
avoid activities that reminded him of Vietnam.  He also 
referred to feelings of detachment from others and other of 
the symptoms noted above.  

The Axis I diagnosis was PTSD.  The Axis II diagnosis was 
deferred.  The examiner noted that upon reviewing the claims 
folder, she found an indication that the combat stressors the 
veteran reported had not been verified to any extent.  She 
noted that the military records reflected the veteran was not 
in Vietnam until 1969.  She noted the veteran described 
involvement with guard duty and patrol duty, assignments 
which reportedly caused him to come under enemy fire.  She 
reiterated, however, that during the examination, the veteran 
endorsed symptoms of PTSD.  Review of the treatment records 
reflected that he had been diagnosed with PTSD.  She stated 
that while the veteran endorsed symptoms of PTSD and would 
meet the criteria for such a diagnosis, his "stressors at 
this time are unclear other than what he reports during 
exam."  

As noted above this diagnosis was made based on the review of 
the entire evidence of record.  That evidence includes the 
veteran's personnel records.  They disclose that he was a 
participant in operations against the Viet Cong in Vietnam 
from March 1969 to February 1970.  His primary duty 
assignment in Vietnam was as a combat engineer.  
Unfortunately, information pertaining to the activities of 
the unit to which the veteran was assigned is not of record.

Other evidence of record reveals the veteran has described 
one of his stressful events as one in which he was on patrol 
when his unit was ambushed.  He recalled the name of one 
individual assigned to his unit who he believed was killed by 
a mine explosion.  He testified at the hearing before the 
undersigned (Transcript, page 4) that he was an eye witness 
to the individual being killed.  Unfortunately, in a February 
2004 communication, the Assistant Head of the Records 
Correspondence                      Section (Records Unit), 
Personnel Management Support Branch, Headquarters United 
States Marine Corps at Quantico, Virginia, indicated that 
that individual's name was not listed in the Vietnam Memorial 
Directory of Names.  The individual added that the Records 
Unit had been unable to verify the death of the individual 
through review of unit diaries.  Notation was also made that 
the records revealed the veteran had not been awarded the 
Combat Action Ribbon.  

Although concerned about the inability of the existing 
evidence of record to corroborate the veteran's recollection 
of his stressors, the undersigned notes that the available 
records do confirm that the veteran was a participant in 
operations against the Viet Cong from March 1969 to February 
1970.  Also, his principal duty assignment during his entire 
time in Vietnam was as a combat engineer.  In that 
assignment, the Board believes it more than reasonable to 
find that he was exposed to hostile fire at least some time 
during his stay in Vietnam.  The nature of the duty of a 
combat engineer reasonably includes performing road sweeps, 
performing security, and going out on patrols, all duties 
likely to involve exposure to hostile fire, as the veteran 
has indicated.  

While it would be preferable to obtain more information 
regarding the activities of the veteran's unit, the Board 
finds the information of record is reasonably adequate to 
verify that he was a national participant in combat 
operations.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactorily or other evidence of service 
incurrence or recognition of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there was no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 
Pentecost, supra.  

In Pentecost, the United States Court of Appeals for Veterans 
Claims (Court) opined that the fact that a veteran with a 
known combat military occupational specialty was stationed 
with a unit that was present when enemy attacks occurred was 
strongly suggestive that the veteran himself was exposed to 
such attacks.  As indicated in Suozzi v. Brown, 10 Vet. App. 
307 (1997), a stressor need not be corroborated in every 
detail.  There is no requirement in case law that there needs 
to be a high level of exposure to combat.  Corroboration of 
the veteran's personal participation in such events is not 
necessary.  Pentecost at 128.

In this case, the Board accepts the veteran's assertion that 
he was exposed to enemy fire while serving with the Army in 
Vietnam between March 1969 and early February 1970.  The 
veteran has a diagnosis of PTSD.  Under such circumstances, 
the veteran prevails as to his claim for service connection 
for PTSD.  In reaching this determination, the benefit-of-
the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	KAY HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


